Banke, Judge.
This is an appeal from a judgment on a jury verdict against the appellant for actual and punitive damages for conspiracy, fraud, and deceit. In his brief the appellant *261provides no references to the record whatsoever, only two references to the transcript, and with the exception of one Code section, no citations of authority. Held:
Argued September 12, 1978
Decided November 28, 1978.
Alton T. Milam, for appellant.
John Lantz, R. W. Denicke, Jr., for appellees.
1. The defense of lack of venue was waived by the failure to invoke a ruling on it prior to or during trial. See Code Ann. § 81A-112 (b,d) (as amended through Ga. L. 1972, pp. 689, 692, 693); Prudential Timber &c. Co. v. Collins, 144 Ga. App. 849 (2a) (243 SE2d 80) (1978) (cert. den.).
2. The enumerations of error going to the sufficiency of the evidence to establish a conspiracy are without merit. "Conspiracy may be shown by acts and conduct as well as by direct proof or express agreement. It may be shown by circumstantial evidence. It may be established by inference, as a deduction from conduct which discloses a common design.” Harris v. State, 184 Ga. 382, 392 (191 SE 439) (1937). See Clayton McLendon, Inc. v. Judge & Co., 142 Ga. App. 695 (2) (236 SE2d 683) (1977) and cits.
3. Absent some indication of an objection at trial, the. appellant cannot complain on appeal that evidence was improperly admitted. Cauley v. State, 137 Ga. App. 814 (1) (224 SE2d 794) (1976); Bell v. State, 144 Ga. App. 692 (1) (242 SE2d 345) (1978).

Judgment affirmed.


Deen, P. J., and Smith, J., concur.